59 F.3d 168NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert A. WIECH;  Helen H. Wiech, acting en loco parentis onbehalf of their children Sarah C. Wiech andChristopher Wiech and individually ontheir own behalf, Plaintiffs--Appellants,v.FAIRFAX COUNTY DEPARTMENT OF HUMAN DEVELOPMENT;  FairfaxCounty Public Schools, DEFENDANTS--Appellees.
No. 95-1072.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 20, 1995.

Robert A. Wiech, Helen H. Wiech, Appellants Pro Se.  Dennis Roane Bates, COUNTY ATTORNEY'S OFFICE, Fairfax, VA;  Thomas John Cawley, John Francis Cafferky, HUNTON & WILLIAMS, Fairfax, VA, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order dismissing their complaint for lack of standing.  We have reviewed the record and the district court's opinion rendered from the bench, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Wiech v. Fairfax County Dep't of Human Dev., No. 94-1492-A (E.D. Va.  Dec. 2, 1994);  see 20 U.S.C.A. Sec. 1415 (West 1990 & Supp.1995);  Susan R.M. v. Northeast Indep.  Sch. Dist., 818 F.2d 455 (5th Cir.1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.